Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1-6, 8-15 and 17-21 are rejected under 103 Rejection.
The Claims 7 and 16 are Canceled claims.

Remarks
Applicant’s arguments, filed (08/18/2022), with respect to pending claims 1-6, 8-15 and 17-21 and have been fully considered but they are directed to claims as amended, and therefore they are not persuasive, because the claims amendment raising the new issue. See Rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-15 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 In claims 1, 10 and 19,  where states: the first and second sensor (at least one sensor on the mobile platform) data associated with each of the plurality of time intervals.
 Examiner can’t figure out if the two different measurements of the same sensor corresponds to the time intervals OR it’s different type of sensors corresponds to the same time intervals OR same sensor measured data corresponds to the different time intervals.
 The Examiner assumes the different sensor corresponds to the different time intervals.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.


Claims 1, 2, 10, 11, 19 and 20 are rejected under 35 U.S.C. 103 as being
unpatentable over Dittberner (US Pat.10677771).

     Regarding Claim 1, 10 and 19, Dittberner disclose a method/system/computer
program product for associating environmental data with map features, comprising:
     receiving sensor data (Col. 8, lines 13-15, where a sensor that is attached to the
drone) associated with each of a plurality of time intervals (Col. 8, lines 18-20, where
drone may send an ultrasound signal and time of flight is acquired. The time of travel is
converted to distance) from at least one sensor on mobile sensor platform (Col. 6, lines
53-55, where a sensor that is attached to the drone; Col. 8, lines 13-15, where a sensor
that is attached to the drone), the at least one sensor measuring at least one of a
pollutant, a contaminant, or a time-varying component of air the mobile sensor platform, 
(Fig. 4B, Col. 7, lines 20-28, where of a drone 302 for collecting measurement data in a
geographic area 304 in accordance with an embodiment is shown ... the flight path 308 of the drone 302 includes flying through a gas plume 316 that is formed based on a gas
leak 312) comprising:
    receiving , associated with a first pass (Fig. 7, # 608, Col. 9, lines 1-5, where identifying one or more regions with potential gas leaks in the geographical area based on the plurality of infrared images, as shown at block 608), a first sensor data associated with each of the plurality of time intervals from the at least one sensor on the mobile sensor platform(Fig.1, Col.3, Lines 56-60, where these devices include an altimeter 40, a gyroscope or accelerometers 42 or a global positioning satellite (GPS) system 44);
   receiving position data associated with the plurality of time intervals from the at least
one mobile sensor platform (Fig.1, Col.3, Lines 56-60, where these devices include an
altimeter 40, a gyroscope or accelerometers 42 or a global positioning satellite (GPS)
system 44);
generating trajectories and corrected locations of the mobile sensor platform for the
plurality of time intervals using the position data (Fig. 4B, # 308, Col. 7, lines 20-28
where a schematic view of a flight path 308 of a drone 302 for collecting measurement
data in a geographic area 304 in accordance with an embodiment is shown. In
exemplary embodiments, the flight path 308 is configured to traverse the geographic
area 304 while avoiding impacting one or more obstructions 318, such as buildings, in
the geographic area 304. In exemplary embodiments, the flight path 308 of the drone
302 includes flying through a gas plume 316 that is formed based on a gas leak 312,
e.g., flight path is same as trajectories);
     assigning a position of the mobile sensor platform to a corresponding map feature for
each of the plurality of time intervals based on the trajectories and corrected locations
(Fig. 4A, Col. 6, lines 7-25, where the flight plan 300 includes an initial flight path 308
which includes flying along a grid pattern through the geographic area 304 ... drone
collects data regarding the presence of gas while flying the initial flight path 308 and
identifies one or more regions in the geographic area that include higher than expected concentrations of gas. Secondary flight paths 314 are then created for the one or more regions with the detected gas and the drone flies along the secondary flight paths 314);
   processing the sensor data to generate sensor data values for each of the plurality of
time intervals, the sensor data values including at least one value for the at least one of
the pollutant, the contaminant, or the time-varying component of the air (Col. 8, lines 19-
21 and 27-30, where time of travel is converted to distance and the building location
from actual drone location is estimated ... an acoustic distance estimate and a three dimensional reconstruction can be extracted from the time of flight and images)
     wherein the processing of the sensor data to generate the sensor data values for each of the plurality of time intervals comprises:
processing the first sensor data to generate a first sensor data values (Fig. 4A, 5, Col.
6, lines 10-21, where the flight plan 300 includes an initial flight path 308 which includes
flying along a grid pattern through the geographic area 304 ... flight path 308 and
identifies one or more regions in the geographic area);

    assigning the sensor data values to the corresponding map feature of the position of
the mobile sensor platform for each of the plurality of time intervals, the at least one
value for the at least one of the pollutant, the contaminant, or the time-varying
component of the air being assigned to the corresponding map feature (Fig. 4A, 5, Col.
6, lines 10-21, where the flight plan 300 includes an initial flight path 308 which includes
flying along a grid pattern through the geographic area 304 ... flight path 308 and
identifies one or more regions in the geographic area that include higher than expected
concentrations of gas. Secondary flight paths 314 are then created for the one or more
regions with the detected gas);
     repeating the sensor data receiving, position data receiving, trajectories generating, position assigning, sensor data processing and assigning sensor data values for a plurality of passes of the corresponding map feature(Col. 8, lines 2-10, where advantage of drone imaging is the ability to quickly integrate changes that occur on the ground and update these images in near real time, e.g., updating images is corresponds to the repeating data receiving), wherein the plurality of passes includes the first pass and the second pass, wherein (Fig. 4B, where flight path corresponds to the different areas/path, e.g., the first path corresponds to the area with gas plum 316 and gas leak 3012 and second path is area without gas leak, see Col. 7, lines 20-30); 
     the repeating of the sensor data receiving comprises: 
          receiving, associated with the second pass, a second sensor data associated with each of the plurality of time intervals from the at least one sensor on the mobile sensor platform (Fig. 4A, Col. 6, lines 16-30, where secondary  flight paths 314 detected paths…include spiral pattern; the drone collects detailed data regarding the presence of gas while flying along the secondary flight paths 314…initial flight plan, this can include sampling the gas concentration more frequently, sampling the gas concentration with fight accuracy sensors, or a combination of both);

     the repeating of the sensor data processing comprises: 
  processing the second sensor data to generate a second sensor data value (Fig. 4A, Col. 6, lines 16-33, where secondary  flight paths 314 detected paths…; the drone collects detailed data regarding the presence of gas while flying along the secondary flight paths 314…collect data regarding the presence of gas while flying the secondary flight path); and 
    the repeating of the assigning of the sensor data values for the plurality of passes of the corresponding map feature (Fig. 4A, # 314) comprises:
         combining the first sensor data value with the second sensor data value to obtain the sensor data values(Fig. 4A, Col. 6, lines 16-30, where drone collects detailed data regarding the presence of gas while flying along the secondary flight paths 314…initial flight plan, this can include sampling the gas concentration more frequently, sampling the gas concentration with fight accuracy sensors, or a combination of both).


Dittberner does not explicitly disclose:
     wherein the corresponding map feature has a size based on the at least one sensor that provides the sensor data for the at least one of the pollutant, the contaminant, or the time-varying component of the air.

The Examiner notes that the present specification says that a map feature
"corresponds to a geographic location" and gives examples of the features being a road
or portion thereof, an address, a specific point on a map, or a defined region that can be
located on a map (para [0015]).
In Dittberner, the drone collects data regarding the presence of gas while flying a
flight path and identifying one or more regions in the geographic area than include
higher than expected concentrations of gas. These regions element-match to the
places on the map (the "corresponding map feature") where Dittberner indicates higher
than expected concentrations of gas. For instance, the Examiner could point to the map
feature corresponding to the dots (measurements points) inside the grid boxes on the
flying path map disclosed by Dittberner in Fig. 5, or to the grid boxes themselves in
which to the measurement points are placed, as the corresponding map features.
The size of the grid boxes is tied to the how fast the sensor (located on the drone) is
moving and how often it collects data. (A plane flying quickly over a city might collect
only a few data points for the whole city, while a drone flying slowly through the streets
would collect many data for each block.) See the Fig. 5, Flight Path, where each grid
box corresponds to a size and each box shows a particular density of the
measurements. Having the size of the map regions be based on, and therefore
appropriate to, the sensor and the drone carrying the sensor would help the method
present the data in a useful way to its user.
Therefore, it would have been obvious to one of ordinary skill in the art at the time
the applicants' invention was made to have the corresponding map feature have a size
based on the at least one sensor that provides the sensor data for the at least one of
the pollutant, the contaminant, or the time-varying component of the air, in order to use
the data in informative way.


Regarding Claims 2 and 11, Dittberner disclose the method of claim 1, further
comprising:
generating the environmental data for a map location based on the sensor data
values assigned to the corresponding map feature for a plurality of map features
proximate to the map location (FIG. 4B, Col. 7, lines 20-30, where a schematic view of a
flight path 308 of a drone 302 for collecting measurement data in a geographic area 304
in accordance with an embodiment is shown. In exemplary embodiments, the flight path
308 is configured to traverse the geographic area 304 while avoiding impacting one or
more obstructions 318, such as buildings, in the geographic area 304).

      Regarding Claim 20, Dittberner disclose method of claim 19, wherein the pollutant is an air pollutant, the contaminant is an air contaminant, the at least one value assigned to the corresponding map (Col. 8, lines 19-25, where the time of travel is converted to distance and the building location from actual drone location is estimated) features is for at least one of the air pollutant, the air contaminant, or the time-varying component of the air (Fig. 6, Col. 8, lines 35-55, where a gas dispersion model for the geographic area for modeling pollutant gas dispersion around objects in the three-dimensional model ...a three-dimensional gas plume model based on the plurality of measurements of the gas and the gas dispersion model).

Claims 3-6, 8, 9, 12-15, 17 and 18 are rejected under 35 U.S.C. 103 as being
unpatentable over Dittberner (US Pat.10677771) in view of Tay (US
Pub.2019/0339709).

      Regarding Claims 3 and 12, Dittberner disclose the method of claim 2, but does not disclose the plurality of map features are within a particular distance of the map
location, and wherein the generating the environmental data further includes: weighting
the sensor data values for each of the plurality of map features.

Tay disclose wherein the plurality of map features are within a particular distance of the map location (based on a geospatial proximity using a threshold distance, e.g., particular distance, from the autonomous vehicle on the road segment; para [0031] and [0036]), and wherein the generating the environmental data further includes:
weighting the sensor data vales for each of the plurality of map features (ranking the
road segments based on a frequency with which the road segments are traversed by
the fleet, e.g., weighting the sensor data values, for corresponding features, lane
markers, road signs, telephone poles etc.; para [0035)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
applicants' invention was made to weighting the sensor data values as taught by Tay in
the Dittberner in order to cover large area and environmental quality map locations.

      Regarding Claims 4 and 13, Dittberner disclose the method of claim 1 but does not
disclose in the map feature is selected from a road segment and a cell.
Tay disclose the method of claim 1 and system of the claim 13 respectfully. Tay
additionally disclose wherein the map feature is selected from a road segment and a
cell (the feature detected, e.g., map feature, along the road segment; para [0035)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
applicants' invention was made to provide road segment and a cell as taught by Tay in
the Dittberner in order to more effectively visualizing the location on the map.

      Regarding Claims 5 and 14, Dittberner disclose the method of claim 4, but does not disclose the road segment has a road segment length corresponding to the size and the cell has an area, corresponding to the size, the road segment length being a dynamic length, the cell area being a dynamic cell area.

Tay disclose wherein the road segment has a road segment length corresponding to the
size and the cell has an area, corresponding to the size, the road segment length being
a dynamic length (the road segments for rescanning are specified in requests from
external entities (has a dynamic road length); para [0015]), the cell area being a
dynamic cell area (while the computer system assigns the geographic region, for
examples as one-half-kilometer-square ground area (dynamic cell area); para [0051 )).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
applicants' invention was made to provide road segment length, as taught by Tay in the
Dittberner in order to more effectively visualizing the location on the map.


Regarding Claims 6 and 15, Dittberner disclose the method of claim 5, but does not
disclose the dynamic length is generated based on the at least one sensor
corresponding to the sensor data value. Tay discloses wherein the dynamic length is
generated based on the at least one sensor corresponding to the sensor data values
(the threshold distance (dynamic length) as determined by optical sensors used as
spatial proximity for ranking the road segments (data values): para [0031], [0035], and
[0056)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
applicants' invention was made to provide dynamic length, as taught by Tay into
Dittberner in order to more effectively and accurately visualizing the location on the
map.

      Regarding Claims 8 and 17, Dittberner disclose the method of claim 7, but does not disclose:
   determining an environmental score for the corresponding map feature based on the
sensor data values for each of the plurality of passes.
Tay discloses determining an environmental score for the corresponding map feature
based on the sensor data values for each of the plurality of passes (determining time
sensitivity (environmental score) at step $122 for updating the corresponding feature of
the localization map with respect to ranking of the road segments, e.g., data values, by
the computer system of figure 2 repeating at step S100: para [0053]: claim 2 of Tay).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
applicants' invention was made to provide environmental score, as taught by Tay in the
Dittberner in order to more easily to operate or compare the particular area. 

     Regarding Claims 9 and 18, Dittberner disclose the method of claim 7, but does not disclose determining a confidence score for the sensor values of the corresponding map feature
based on the plurality of passes.
Tay discloses determining a confidence score for the sensor values of the
corresponding map feature based on the plurality of passes (prioritizing e.g., confidence
score, the road segments most likely to intersect future routes e.g., values of the
corresponding map feature, using the computer system of figure 2 that repeats at step S
100; para [0037] and [0053)).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the
applicants' invention was made to provide confidence score, as taught by Tay in the
Dittberner in order to provide data with higher accuracy and less noise.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dittberner (US
Pat.10677771) in view of Modica (US Pub.2016/0187144).

     Regarding Claim 21, Dittberner disclose the system of claim 1, but does not disclose wherein the corresponding map feature is a road segment having a length not
exceeding thirty meters.
Modica discloses a corresponding map feature is a road segment having a length not
exceeding thirty meters (para [0031], where the data may be collected at predefined
intervals along the road segments (such as every 10 to 30 meters)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
applicants' invention was made to provided data at road segment intervals having a
length not exceeding thirty meters, as taught by Modica in the Dittberner in order to
detect a leakage location on the map quickly and with an appropriate level of precision
for it to be useful in representing the geographic area having the leakage.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KALERIA KNOX/
Examiner, Art Unit 2857
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862